Case: 20-40273     Document: 00515694289         Page: 1     Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 5, 2021
                                  No. 20-40273                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Rachel Willard,

                                                           Plaintiff—Appellant,

                                       versus

   Friendswood Independent School District,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-233


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rachel Willard appeals the district court’s entry of summary
   judgment for Friendswood Independent School District on her claims under
   the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40273     Document: 00515694289           Page: 2   Date Filed: 01/05/2021




                                    No. 20-40273


          Willard primarily argues that she was constructively discharged from
   her position as a first-grade teacher. A constructive discharge occurs when
   “an employer discriminates against an employee to the point such that his
   working conditions become so intolerable that a reasonable person in the
   employee’s position would have felt compelled to resign.” Green v. Brennan,
   136 S. Ct. 1769, 1776 (2016) (quotation omitted). But, as the Magistrate Judge
   found in recommending summary judgment for Friendswood, Willard
   admitted in her sworn deposition that her working conditions never reached
   that level. Indeed, contrary to her arguments here, Willard was offered the
   chance to return as a co-teacher in pre-kindergarten. There is no evidence
   the new position was a demotion or came with a reduced salary.
          Her appeal of the hostile work environment claim fares no better. We
   have carefully considered the parties’ briefs, the record, and the applicable
   law. For essentially the reasons stated in the Magistrate Judge’s
   Memorandum and Recommendation of December 12, 2019, which the
   district court adopted over Willard’s objection on March 23, 2020, we
   AFFIRM the judgment of the district court.




                                         2